Citation Nr: 1425415	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-24 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent before October 11, 2011, and in excess of 70 percent effective from that date, for service-connected posttraumatic stress disorder (PTSD) with memory loss.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of a left elbow sprain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970, including service in the Republic of Vietnam.  His awards and decorations include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2008 and February 2009 rating decisions by which the Department of Veterans Affairs (VA) Regional Office (RO), in pertinent part, granted service connection for PTSD to which it assigned a 50 percent evaluation and denied an increased rating for the service-connected residuals of a left elbow sprain.  Regarding the former, the Veteran contested the initial evaluation assigned.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2011, which was held at the RO.  A transcript of that hearing is of record.  

In September 2011, the Board remanded the issues herein to the RO for further development of the evidence.  In a September 2012 rating decision, the RO granted an increased rating of 70 percent for the service-connected PTSD.  Although each increase represents a grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter continues before the Board.

The Board notes that in September 2011, the Board remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  By September 2012 rating decision, the RO granted the TDIU claim.  That issue is therefore moot and no longer before the Board, as the full benefit sought was granted.  Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  

In September 2011, the Board referred the issues of entitlement to service connection for an earache and vertigo to the Agency of Original Jurisdiction (AOJ) for appropriate action.  To the extent that the AOJ has not acted, it is reminded to do so.


FINDINGS OF FACT

1.  Since July 25, 2007, the Veteran's PTSD has caused total social and occupational impairment.    

2.  The service-connected left elbow disability is manifested by no more than some limitation of motion along with pain, incoordination, and other symptoms.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation of 100 percent for PTSD have been met for the entire appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for service-connected residuals of a left elbow strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5206 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The claim for a higher initial rating for PTSD is granted in full; therefore, any deficiency in the duty to notify and assist is nonprejudicial.  

With respect to the left elbow claim,  the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in July 2007 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also advised of the type of information mandated by the Court in Dingess.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, SSA records, private medical records, and VA clinical records.  The Veteran was also afforded comprehensive VA medical examinations in furtherance of the claim, most recently in October 2011.  

The Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  He was assisted at the hearing by an accredited representative.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims files that might have been overlooked, or was outstanding, that might substantiate the claim.  The Board remanded the claim for a current VA examination of the left elbow.  The Board notes that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12. 119 (1999).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.   Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.


PTSD with Memory Loss

The Veteran's service-connected PTSD with memory loss has been rated 50 percent disabling from July 25, 2007 to October 10, 2011, and as 70 percent disabling effective October 11, 2011 forward, under the provisions of Diagnostic Code 9411.  

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. Retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

Whereas the highest possible schedular rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9433.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scores have been considered.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 39 to 40 indicates "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and 
is failing at school)." Id.   



A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.  

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers 
or co-workers)."  Id.  

GAF scores that are between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning(e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Id.   

As evidenced by use of the phrase "such symptoms as", the list of symptoms in the rating criteria is meant to be mere examples of symptoms that would warrant a particular evaluation, so are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence shows the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  The Federal Circuit Court has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).

On February 2008 evaluation, the Veteran reported distressing dreams, troubled sleep, flashbacks, and fear of crowds.  Her avoided situations that reminded him of Vietnam.  He avoided large gatherings, and his interest in social events was diminished.  At times, he felt detached from his own family.  The Veteran reported a reduced ability to concentrate, and he could not engage in any pursuit that required disciplined thinking over a protracted period of time.  The examiner observed that the Veteran was oriented to person and place and understood the purpose of the examination.  The Veteran was slightly anxious and depressed, and changes in affect occurred according to the subject of conversation.  There were no inappropriate emotional reactions or behaviors.  There were no tangential connections.  Concentration was adequate.  No panic existed during the interview and none was reported.  There was no suspiciousness.  There were no delusions or hallucinations.  No obsessive rituals were present.  Recent and remote memory was intact.  There was no homicidal or suicidal ideation.  There was no gross impairment of thought processes and no gross impairment of communication.  There were no persistent delusions or hallucinations.  The Veteran was not in persistent danger of hurting himself or others.  The Veteran understood simple commands.  Of note, however, the Veteran was sloppily attired, and his level of hygiene was poor.  The diagnosis was of moderately severe chronic PTSD, and a GAF score of 50 was assigned.  

On July 2008 psychological examination, the Veteran was described as being unemployed, divorced, and living alone.  He had lived in shelters most of his adult life and was currently living in elderly disabled housing as he had been since 2000.  Eye contact, speech, and psychomotor activity were normal.  The Veteran was alert, cooperative, and compliant.  He was oriented in all spheres.  There was no suicidal ideation, homicidal ideation, or risk of self harm.  Attention span and comprehension were intact.  His was sociable and appropriate but tense and guarded.  Judgment and decision making were adequate, but insight was only fair.  There was emotional lability.  His grooming and hygiene were lacking, and he appeared to have forgotten to shave.  His facial expression alternated between neutral, sad, and worried.  The Veteran reported feeling angry and depressed most days.  Affect was appropriate to content.  His behavior was somewhat scattered.  The Veteran was attentive but distractible.  His concentration, recall, and cognition had declined.  His responses were rambling and poorly organized.  The Veteran had little social interaction.  He watched television, went for walks, napped, and went to Alcoholics Anonymous meetings.  He could perform the activities of daily living to include pay bills and handling personal finances.  However, thought processes were characterized by looseness of association, flight of ideas, tangentiality, circumstantiality, perseveration, rumination, confusion, limited content, and disorganization.  Thought content, however, was normal and devoid of perceptual abnormalities.  The Veteran slept poorly.  Reality testing was intact but impulse control was not.  Memory for dates and specifics was sketchy.  The Veteran's capacity for abstract thinking and reasoning was below average.  The examining psychologist diagnosed rule out bipolar disorder not otherwise specified (NOS), PTSD, conduct disorder in remission, cognitive disorder NOS, and alcohol abuse in remission.  He assessed a GAF score of 50.

On October 2008 VA examination, the Veteran reported nightmares, anxiety, depression, and anger.  He also had trouble sleeping.  The Veteran was in psychiatric and psychological treatment, but he had no psychiatric hospital admissions and no emergency room visits due to psychiatric symptoms.  The examiner indicated that the Veteran was very isolated, had no family, and wandered around doing very little.  Indeed, he had not worked in a few years.  Previously, he was a painter but was let go due to his inability to get along with others.  According to the examiner, the Veteran was oriented times four.  Appearance and hygiene were fair.  His behavior was fair.  Apparently, he was quite angry initially but ultimately was cooperative and easy to get along with.  His affect and mood were abnormal with a flattened affect, anxiety, and a depressed mood.  His impulse control was poor but was improving with medication.  Speech was normal, but concentration was reduced.  He had debilitating panic attacks.  Also, he was suspicious but did not have delusions or hallucinations.  He also denied obsessional rituals.  There was no thought disorder and no impaired judgment.  However, there was impaired abstract thinking.  His memory was mildly abnormal.  There was no suicidal or homicidal ideation and there were no behavioral, cognitive, social, affective, or somatic symptoms related to PTSD.  The Veteran was not a threat to himself or others.  The diagnosis was of PTSD and alcohol abuse and dependence secondary to PTSD.  The Board notes that other information in the record reveals that the Veteran had been sober for years before this examination.  A GAF of 45 was assessed.  The examiner indicated that the Veteran was able to handle his funds but had difficulty establishing and maintaining effective work and social relationships.  He had no difficulty understanding commands.  However, according to the examiner, the Veteran's PTSD would interfere with the performance of physical and sedentary activities of employment.  

In October 2011, the Veteran was afforded a VA psychiatric examination.  The examiner indicated that the Veteran had no history of psychiatric hospitalizations.  However, he was taking several psychotropic medications.  The Veteran's responses to questions were vague and often off the direct line of questioning.  He recounted that he did nothing other than take walks and watch some television in his leisure time despite the fact that he had not worked since 2005.  Objectively, the examiner noted that the Veteran appeared to be cooperating but had difficulty responding clearly to questions.  He deviated from the subject and rambled.  There was no overt evidence of a thought disorder.  The Veteran denied hallucinations but indicated that he was paranoid.  However, his eye contact and conduct during the session was generally appropriate.  The Veteran denied suicidal ideation as well as homicidal ideation.  He was able to perform the activities of daily living, and he was oriented in all spheres.  He managed his financial affairs but stated that his memory was poor and that he was constantly losing and forgetting things.  Although speech was tangential and rambling, there was no sign of illogical thinking.  There was a remote history of panic attacks.  He was depressed, and he was sleeping less, as sleep medications were reduced.  He had no routine.  The Veteran reported daily nightmares and intrusive thoughts.  He overreacted to loud noises.  He could not tolerate crowds.  The Veteran indicated that he had always had trouble with work and did not think that he could work due to his PTSD.  The examiner indicated that it seemed that the Veteran's overall mental orientation and functioning was compromised, which would render following orders and completing tasks difficult.  The examiner diagnosed moderately severe PTSD, major depression without psychotic features, and alcohol dependence in remission and assigned a GAF score of 48.  The examiner opined that the Veteran was not employable at least in part due to his PTSD.  

VA clinical records dated from June 2008 to October 2011 reflect GAF scores ranging from 45 to 57 and symptoms such as tangential speech, nightmare, intrusive thoughts, discomfort in social situations and crowds, and some possibility of psychotic features although most of the many entries did not identify psychosis as a problem, but disorganized thought processes were noted.  The Veteran was considered fully oriented with an affect that was appropriate to mood.  There was no mention of suicidal or homicidal ideation.  

The Board's review of the evidence reveals that a 100 percent schedular rating is warranted for the Veteran's PTSD throughout the entire appellate period.  He has reported feeling detached from his own family, and a VA examiner indicated that he was very isolated, had no family, and wandered around doing very little.  He was divorced and lived alone, apparently living in shelters most of his adult life.  In addition, the October 2011 VA examiner opined that the Veteran was not employable at least in part due to his PTSD.  He has not worked since 2005.  In view of the foregoing, the Board finds that the Veteran's PTSD causes total occupational and social impairment; therefore, a 100 percent schedular rating is warranted.


Residuals of left elbow sprain

The Veteran's service-connected residuals of a left elbow sprain have been rated 10 percent disabling by the RO under the provisions of Diagnostic Code 5010-5206.  38 C.F.R. §§ 4.20, 4.71a.  

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a.

Normal range of motion of the elbow is from 0 degrees of extension to 145 degrees of flexion.  38 C.F.R. § 4.71, Plate I (2013).  Normal forearm pronation is from zero to 80 degrees.  Id.  Normal forearm supination is from zero to 85 degrees.  Id.  

Under Diagnostic Code 5206, a 10 percent rating is warranted when forearm flexion of the minor arm is limited to 100 degrees; a 20 percent rating is warranted when forearm flexion is limited to 90 or 70 degrees; a 30 percent rating is warranted when forearm flexion is limited to 55 degrees; and a 40 percent rating is warranted when forearm flexion is limited to 45 degrees. 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5207, a 10 percent rating is warranted when forearm extension of the minor arm is limited to 45 or 60 degrees; a 20 percent rating is warranted when forearm extension is limited to 75 or 90 degrees; a 30 percent rating is warranted when forearm extension is limited to 100 degrees; and a 40 percent rating is warranted when forearm extension is limited to 110 degrees.  Id.

Under Diagnostic Code 5208, when minor forearm flexion is limited to 100 degrees and extension is limited to 45 degrees, a 20 percent evaluation is assigned.  Id.

On September 2007 VA examination, the examiner noted that the Veteran was right handed.  The Veteran reported left upper extremity shaking, weakness, stiffness, giving way, lack of endurance, and locking of the left elbow.  Pain occurred once a day and lasted an hour.  The pain was a six on a scale of one to 10 and could be elicited by physical activity.  However, even with pain, the Veteran could function without medication.  The Veteran denied incapacitation due to the left elbow, and he was receiving no treatment for the condition.  The Veteran denied any limitation due to the disability.  On objective examination, the examiner noted that there were no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  Left elbow flexion was to 145 degrees.  Extension was to zero degrees.  Supination was from zero to 85 degrees, and pronation was from zero to 80 degrees.  On repetitive use, the left elbow was additionally limited by pain, weakness, lack of endurance, and incoordination.  However, there was no additional fatigue after repetitive use.  The foregoing symptoms additionally limited left elbow range of motion by 15 degrees.  The diagnosis was of residuals of left elbow strain.  An October 2007 X-ray study of the left elbow revealed possible mild osteoarthritis.

On December 2008 VA examination, the Veteran reported occasional left elbow dislocation.  The Veteran indicated that he had no trouble using his left upper extremity although it hurt especially after heavy use.  On objective examination, the examiner found that the Veteran was right handed.  The left elbow appeared normal.  No ankylosis was present.  Left elbow range of motion was normal and ranged from zero to 145 degrees.  Supination was from zero to 85 degrees, and pronation was from zero to 80 degrees.  After repetitive use, left elbow range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  An X-ray study of the left elbow showed degenerative arthritis.  The examiner diagnosed left elbow degenerative arthritis with a subjective factor of pain.  Objective factors included positive physical and radiologic findings.  The examiner indicated that the Veteran had been too disabled to work due to his PTSD as well as knee and spine disabilities.  The Veteran indicated that his left elbow disability did not have an impact upon his ability to work.  

On October 2011 VA examination, the examiner indicated that the Veteran was ambidextrous.  Left elbow flare-ups caused constant pain.  Left elbow range of motion was from zero to 120 degrees with pain at 120 degrees.  After repetitive range of motion exercises, left elbow range of motion was again from zero to 120 degrees with pain at 120 degrees.  Thus, according to the examiner, repetitive use testing did not cause increased range of motion deficits.  Functional impairment consisted of less movement than normal, weakened movement, excess fatigability, and pain on movement.  Radiologic studies showed left elbow arthritis.  The examiner indicated that the left elbow disability had an impact on employability in that lifting and pulling with left upper extremity was productive of pain and occasional dislocation of the left elbow.  The Veteran could not use hand tools for carpentry or mix cement with a shovel.  Also, apparently, he could not climb ladders.  

At worst, the Veteran's left elbow range of motion was from zero to 120 degrees.  A VA examiner opined that repetitive use symptomatology further limited left elbow range of motion by 15 degrees.  Thus, at worst, left elbow range of motion was from zero to 105 degrees.  Such limitation of flexion does not even rise to the level of a 10 percent evaluation.  Thus, an increased rating (in excess of 10 percent) under Diagnostic Code 5206 is not warranted at any time during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  Further, there is no evidence showing supination limited to 30 degrees or less.  At worst, supination was limited to 85 degrees with an additional 15 degree loss on repetitive use (i.e., to 70 degrees).  Therefore, a separate, compensable rating is not warranted under DC 5213.  The Veteran has had full extension of the left elbow, such that an increased rating under Diagnostic Code 5207 need not be considered.  Finally, Diagnostic Code 5208 does not apply because flexion is not limited to 100 degrees and because extension is not limited to 45 degrees.  The Board notes that the other scheduler provisions related to the elbow and forearm do not apply herein to include Diagnostic Code 5206, which pertains to ankylosis of the elbow from which the Veteran does not suffer.  Id.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2013) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected in range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2013) provides that consideration also be given to weakened movement, premature or excess fatigability, and incoordination.

Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59 (2013).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson  v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

Here, to the extent these manifestations have been present at any time during the appeal period, they have been taken into consideration.  However, as explained above, there is no means by which to assign a higher rating because the pain, etc., does not result in sufficient restriction of the Veteran's range of motion.

Finally, in denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left elbow strain residuals is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left elbow disability with the established criteria found in the rating schedule for disabilities of the elbow and forearm shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's left elbow disability directly corresponds to the schedular criteria for the 10 percent evaluation for limitation of motion that does not rise to the level of compensable under the scheduler criteria particular to the elbow, which also incorporate various orthopedic factors that limit motion or function of the elbow including pain, weakness, excess fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's left elbow disability, and no referral for an extraschedular rating is required.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his left elbow.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  Additionally, there is not shown to be evidence of marked interference with employment due to the left elbow disability.  Indeed, the December 2008 examiner indicated that the Veteran's left elbow was not the reason for which he was receiving disability benefits from SSA.  There is nothing in the record to suggest that the left elbow markedly impacted his ability to perform work.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. at 363 (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

A schedular evaluation of 100 percent for PTSD is granted, effective from July 25, 2007, subject to the law and regulations governing the payment of veterans' benefits.

An evaluation in excess of 10 percent for service-connected residuals of a left elbow strain is denied.


	
______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


